NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT TALBOT,                                  No.    17-70826

                Petitioner-Appellant,           Tax Ct. No. 26598-14L

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Robert Talbot appeals from the Tax Court’s decision, following a bench

trial, permitting the Commissioner of Internal Revenue to proceed with an action to

collect Talbot’s federal income tax liability for tax years 2001, 2003, 2004, and

2005. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conclusions of law and for clear error questions of fact. Johanson v. Comm’r, 541
F.3d 973, 976 (9th Cir. 2008). We affirm.

      The Tax Court properly determined that the Commissioner sent a final

notice of deficiency to Talbot’s last known address for each tax year in question.

See 26 U.S.C. § 6212(b)(1) (a notice of deficiency addressed to the taxpayer’s last

known address suffices for purposes of notice); United States v. Zolla, 724 F.2d
808, 810 (9th Cir. 1984) (holding that Postal Form 3877 is highly probative and is

sufficient, in the absence of contrary evidence, to show that the notice of

deficiency was properly made).

      We reject as unsupported by the record Talbot’s contention that the Tax

Court failed to consider his testimony.

      We do not consider issues that were not raised in the opening brief. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                          2                                   17-70826